COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






CITY OF EL PASO, EL PASO
INDEPENDENT SCHOOL DISTRICT,
COUNTY OF EL PASO, TEXAS, EL
PASO COMMUNITY COLLEGE, AND
R.E. THOMASON GENERAL
HOSPITAL, 

                            Appellants,

v.


ANDY J. WINTON AND JOY WINTON, 

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 

 §

 §




No. 08-10-00292-CV

Appeal from the

171st Judicial District Court

of El Paso County, Texas 

(TC# 2007TX801) 





MEMORANDUM  OPINION

            Pending before the Court is Appellants’ unopposed motion for voluntary dismissal of this
appeal.  See Tex.R.App.P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs
of appeal are assessed against Appellants.  See Tex.R.App.P. 42.1(d).



December 8, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.